DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not disclose a method for manufacturing a flexible printed circuit board , the method comprising: providing a first flexible precursor board having at least one circuit layer; adhering a first covering layer with a lower opening to the circuit layer, a portion of the circuit layer exposed by the lower opening; adhering a second covering layer with an upper opening to the first covering layer, the upper opening being formed in the lower opening, and a portion of circuit layer being exposed by the upper opening to obtain a second flexible precursor board; providing an upper mold having a protruding portion and a lower mold having a recessed portion, moving the second flexible precursor board between the upper mold and the lower mold, a portion of the second flexible precursor board being positioned between the protruding portion and the recessed portion, a periphery of the second flexible precursor board being positioned away from the protruding portion and the recessed portion, the upper opening being positioned away from the protruding portion and the recessed portion, pressing the upper mold to the lower mold to press the protruding portion into the recessed portion; and removing the upper mold and the lower mold to obtain the flexible printed circuit board.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR H ETESAM whose telephone number is (571)270-1946.  The examiner can normally be reached on M-F 6-8 AM, 6-10PM. Saturdays 8-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

	/AMIR H ETESAM/           Primary Examiner, Art Unit 2652